Title: To Thomas Jefferson from Edmund Custis, 12 November 1803
From: Custis, Edmund
To: Jefferson, Thomas


          
            Sir/ 
            Baltimore 12th Novemr. 1803—
          
          I hope you will pardon the liberty of Soliciting a favor, which I flatter myself my general Character may justify,—finding the Cession of Lousiana ratified, & having been much afflicted with the rumatizm, to which a Warm Climate is favourable, has induced me to think of settling in that Country & as there will probably be many Vacancies, to request the favor of some appointment,—the Collectorship of N. Orleans wou’d be particularly desirable, Or any other that you please,—I have been confined to my House upwards of a Month with the rumatizm, am now on the recovery & hope in a few days to be well enough to do myself the Honor of Waiting on you, with such Credentials as I have no doubt will be Satisfactory—I am with due respect, Sir your Obt. Servt.
          
            
              Edmund Custis
            
          
        